--------------------------------------------------------------------------------

EXHIBIT 10.1


Deal CUSIP Number: 83851WAG0
Term Loan CUSIP Number: 83851WAH8




TERM LOAN AGREEMENT


Dated as of March 26, 2020


among


SOUTH JERSEY INDUSTRIES, INC.,
as Borrower


THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


and


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


Arranged by:


PNC CAPITAL MARKETS LLC
and
KEYBANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
 


   
Page
     
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods
21
SECTION 1.03
Accounting Terms and Determinations
21
SECTION 1.04
Terminology
22
SECTION 1.05
Use of Defined Terms
22
SECTION 1.06
Divisions
22
SECTION 1.07
LIBOR Notification
22
     
ARTICLE II
LOANS
   
SECTION 2.01
Term Loans
22
SECTION 2.02
Procedure for Advances of Loans
23
SECTION 2.03
Fees
24
SECTION 2.04
Prepayment and Repayment of Loans
24
SECTION 2.05
Evidence of Debt; Notes
24
SECTION 2.06
Interest Rates
25
SECTION 2.07
[Reserved.]
27
SECTION 2.08
Interest Rate Determination; Changed Circumstances
27
SECTION 2.09
Voluntary Conversion of Loans
32
SECTION 2.10
Increased Costs
32
SECTION 2.11
Illegality
33
SECTION 2.12
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
34
SECTION 2.13
Taxes; Foreign Lenders
34
SECTION 2.14
Mitigation Obligations; Replacement of Lenders
37
SECTION 2.15
Defaulting Lenders
38
     
ARTICLE III
CONDITIONS PRECEDENT
   
SECTION 3.01
Conditions Precedent to the Effectiveness of this Agreement
39
SECTION 3.02
Reliance on Certificates
42      
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
   
SECTION 4.01
Representations and Warranties of the Borrower
42
     
ARTICLE V
COVENANTS OF THE COMPANY
   
SECTION 5.01
Affirmative Covenants
47
SECTION 5.02
Negative Covenants
49
SECTION 5.03
Reporting Requirements
51
SECTION 5.04
Financial Covenants
53



i

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)



 
Page

 
ARTICLE VI
EVENTS OF DEFAULT
   
SECTION 6.01
Events of Default
53
SECTION 6.02
Upon an Event of Default
55
SECTION 6.03
Application of Funds
56
SECTION 6.04
Rights and Remedies Cumulative; Non-Waiver; Etc
56
     
ARTICLE VII
THE ADMINISTRATIVE AGENT
   
SECTION 7.01
Appointment and Authority
57
SECTION 7.02
Rights as a Lender
57
SECTION 7.03
Exculpatory Provisions
57
SECTION 7.04
Reliance by Administrative Agent
59
SECTION 7.05
Delegation of Duties
59
SECTION 7.06
Resignation of Administrative Agent
59
SECTION 7.07
Non-Reliance on Administrative Agent and Other Lenders
60
SECTION 7.08
No Other Duties, Etc
60
SECTION 7.09
Administrative Agent May File Proof of Claim
60
SECTION 7.10
Certain ERISA Matters
61
     
ARTICLE VIII
MISCELLANEOUS
   
SECTION 8.01
Amendments, Etc
62
SECTION 8.02
Notices, Etc
63
SECTION 8.03
No Waiver; Remedies
65
SECTION 8.04
Set-off
65
SECTION 8.05
Indemnification
67
SECTION 8.06
[Reserved]
68
SECTION 8.07
Costs, Expenses and Taxes
68
SECTION 8.08
[Reserved]
69
SECTION 8.09
Benefit of Agreement
69
SECTION 8.10
Severability
73
SECTION 8.11
Governing Law
73
SECTION 8.12
Headings
73
SECTION 8.13
Submission To Jurisdiction; Waivers
73
SECTION 8.14
Acknowledgments
74
SECTION 8.15
Waivers of Jury Trial
74
SECTION 8.16
Confidentiality
75
SECTION 8.17
Counterparts; Integration; Effectiveness; Electronic Execution
75
SECTION 8.18
Reversal of Payments
76
SECTION 8.19
No Advisory or Fiduciary Responsibility
76
SECTION 8.20
Acknowledgment and Consent to Bail-In of Affected Financial Institutions
77
SECTION 8.21
Acknowledgement Regarding Any Supported QFCs
78



ii

--------------------------------------------------------------------------------


EXHIBITS
 
EXHIBIT A
Form of Note
EXHIBIT B
Form of Notice of Borrowing
EXHIBIT C
Form of Notice of Account Designation
EXHIBIT D
Form of Notice of Conversion/Continuation
EXHIBIT E
Form of Assignment and Assumption
EXHIBIT F
Form of Compliance Certificate



 
SCHEDULES
 
SCHEDULE I
Commitment Schedule
SCHEDULE II
Ownership




--------------------------------------------------------------------------------


TERM LOAN AGREEMENT
 
This TERM LOAN AGREEMENT (as it may be amended, supplemented or otherwise
modified in accordance with the terms hereof at any time and from time to time,
this “Agreement”) dated as of March 26, 2020, among SOUTH JERSEY INDUSTRIES,
INC., a New Jersey corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties to this Agreement (each a
“Lender” and collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, a
national banking association organized and existing under the laws of the United
States of America (“PNC Bank”), as administrative agent for the Lenders
hereunder (in such capacity, together with its successors and permitted assigns
in such capacity, the “Administrative Agent”).
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower has requested that the Lenders make term loans to the
Borrower in an aggregate principal amount of up to $150,000,000 for general
corporate purposes of the Borrower and its Subsidiaries; and
 
WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01          Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Acquisition” means any transaction or series of related transactions by which
the Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the Capital Stock of any other Person or a
majority of the Capital Stock of such Person having ordinary voting power for
the election of directors or members of a similar governing body of such Person.
 
“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.
 
1

--------------------------------------------------------------------------------


“Agreement” means this Term Loan Agreement, as it may be amended, supplemented
or otherwise modified in accordance with the terms hereof at any time and from
time to time.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010, as amended, and the rules and regulations thereunder, and
other similar legislation.
 
“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi–judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).
 
“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified in such Lender’s administrative questionnaire delivered to
the Administrative Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.
 
“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.
 
“Applicable Margin” means (a) with respect to any Base Rate Loan, 0.00% per
annum (the “Applicable Base Rate Margin”), and (b) with respect to any LIBOR
Rate Loan, 1.00% per annum (the “Applicable LIBOR Margin”).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means PNC Capital Markets LLC, in its capacity as a joint lead
arranger and joint bookrunner, KeyBank National Association, in its capacity as
a joint lead arranger and joint bookrunner, and their successors and assigns.
 
“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 8.09 in the form attached hereto as Exhibit E or any
other form approved by the Administrative Agent.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
 
2

--------------------------------------------------------------------------------


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bank of America Credit Agreement” means, collectively, (a) that certain Term
Loan Credit Agreement dated as of October 28, 2015 among the Borrower, Bank of
America, N.A., as administrative agent, and the other financial institutions
party thereto, as may be modified, amended, restated or amended and restated
from time to time, and (b) a term loan agreement to be entered into by the
Borrower with Bank of America, N.A. and certain other financial institutions to
replace the agreement referenced in the preceding clause (a), as may be
modified, amended, restated or amended and restated from time to time.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of (a) the Prime Rate, (b) 1/2 of one percent per annum
above the Federal Funds Rate in effect from time to time and (c) except during
any period of time during which a notice delivered to the Borrower under Section
2.08 or 2.11 shall remain in effect, the Daily LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus one
percent. Notwithstanding the foregoing, if the Base Rate as determined above
would be less than zero, such rate shall be deemed to be zero.
 
“Base Rate Loan” means any Loan, or portion thereof, bearing interest based on
the Base Rate.
 
“Beneficial Owner” means, for the Borrower, each of the following:  (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower’s Capital Stock; and (b) a single individual with significant
responsibility to control, manage, or direct the Borrower.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Borrower” has the meaning assigned to that term in the preamble hereto.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.
 
3

--------------------------------------------------------------------------------


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday or Sunday or a legal holiday on which banks
in Pittsburgh, Pennsylvania and New York, New York, are authorized or required
to be closed for the conduct of their commercial banking business, and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any LIBOR Rate Loan, or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
 
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.
 
“Certificate of Beneficial Ownership” means, for the Borrower, a certificate in
form and substance reasonably acceptable to the Administrative Agent (as amended
or modified by the Administrative Agent from time to time in its reasonable
discretion), certifying, among other things, the Beneficial Owner of the
Borrower.
 
“Change in Control” means the occurrence of either of the following: (a) any
entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
which theretofore was beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of less than 30% of the Borrower’s then outstanding common stock
either (i) acquires shares of common stock of the Borrower in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 30% or more of the outstanding common stock of
the Borrower, or (ii) acquires, by proxy or otherwise, the right to vote for the
election of directors, for any merger, combination or consolidation of the
Borrower or any of its direct or indirect Subsidiaries, or, for any other matter
or question, more than 30% of the then outstanding voting securities of the
Borrower; or (b) a majority of the directors of the board of directors of the
Borrower fail to consist of Continuing Directors.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, including any Regulatory Change or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
 
“Closing Date” means March 26, 2020.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
 
4

--------------------------------------------------------------------------------


“Commitment” means, with respect to each Lender, its obligation to make a single
Loan to the Borrower pursuant to Section 2.01 in a principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I under the
caption “Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time. The initial Commitment Percentage of each Lender is set out on Schedule I
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
 
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.
 
“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b)
Mandatorily Convertible Securities of the Borrower, plus (c) the sum of the
Capital Stock (excluding treasury stock and capital stock subscribed for and
unissued) and surplus (including earned surplus, capital surplus, translation
adjustment and the balance of the current profit and loss account not
transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 3.01(d), after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.
 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.09 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.09.
 
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Eurodollar Reserve Percentage on such day.  Each calculation by
the Administrative Agent of the Daily LIBOR Rate shall be conclusive and binding
for all purposes, absent manifest error.  Notwithstanding the foregoing, if the
Daily LIBOR Rate as determined above would be less than zero, such rate shall be
deemed to be zero.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
5

--------------------------------------------------------------------------------


“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.
 
“Default Rate” means a per annum rate equal to 2% greater than (i) in the case
of each Base Rate Loan, the Base Rate plus the Applicable Base Rate Margin then
in effect and (ii) in the case of each LIBOR Rate Loan, the LIBOR Rate for such
Interest Period, plus the Applicable LIBOR Margin then in effect.
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.
 
6

--------------------------------------------------------------------------------


“Disclosure Documents” means the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2019 and any current report on Form 8-K delivered to the
Lenders at least three (3) Business Days prior to the Closing Date.
 
“Dollar” or “$” means dollars in lawful currency of the United States of
America.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Elizabethtown” means Elizabethtown Gas Company, a New Jersey corporation and an
indirect wholly-owned Subsidiary of the Borrower.
 
“Elizabethtown Credit Agreement” means that certain revolving credit agreement
dated as of November 20, 2018, between, among others, Elizabethtown, as
borrower, JPMorgan Chase Bank, N.A., as administrative agent, and other
financial institutions that are lenders party thereto, as it may be amended,
modified, restated, amended and restated, renewed, refinanced or replaced from
time to time.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower or, in
the case of a Pension Plan or a Multiemployer Plan, maintained or contributed to
by the Borrower or any current or former ERISA Affiliate.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
 
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with a Governmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.
 
7

--------------------------------------------------------------------------------


“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
 
“Environmental Notices” means notice from any Governmental Authority or by any
other Authority, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Governmental Authority or from any other
Authority for correction of any violation of any Environmental Requirement or
any investigations concerning any violation of any Environmental Requirement.
 
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
 
“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.
 
“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency Liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
8

--------------------------------------------------------------------------------


“Event of Default” has the meaning assigned to that term in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), gross receipts, capital stock Taxes or franchise
Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.14(b)), any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Applicable Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.13(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Applicable Lending Office (or assignment), to receive additional amounts
from the Borrower with respect to such withholding Tax pursuant to Section
2.13(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to PNC on such day on such transactions as reasonably
determined by the Administrative Agent.  Notwithstanding the foregoing, if the
Federal Funds Rate as determined above would be less than zero, such rate shall
be deemed to be zero.
 
9

--------------------------------------------------------------------------------


“Fee Letter” means that certain fee letter dated March 20, 2020, among the
Borrower, PNC Capital Markets LLC and PNC Bank.
 
“First Mortgage Notes” means bonds, promissory notes or other evidences of
indebtedness issued pursuant to or secured by either (a) that certain
Supplemental Indenture Amending and Restating the First Mortgage Indenture dated
January 23, 2017, as may be amended, modified, restated, amended and restated,
or renewed from time to time (the “SJG Mortgage”), or (b) that certain First
Mortgage Indenture dated as of July 2, 2018 between Elizabethtown and Wilmington
Trust, National Association, a national banking association, as Trustee, as
amended from time to time (the “Elizabethtown Mortgage”).
 
“Five-Year Revolving Credit Agreement” means that certain Five-Year Revolving
Credit Agreement dated as of August 7, 2017 (as amended, supplemented or
otherwise modified), among the Borrower, the several banks and other financial
institutions from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
10

--------------------------------------------------------------------------------


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
Borrower or Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other Governmental Action, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
 
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) reimbursement obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (g) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) above.
For the avoidance of doubt and notwithstanding anything to the contrary set
forth above, Permitted Commodity Hedging Obligations, Capital Stock, including
Capital Stock having a preferred interest, and, solely for the purpose of
Section 5.04 and solely to the extent the aggregate principal amount thereof
does not exceed 15.0% of Consolidated Total Capitalization, Mandatorily
Convertible Securities, shall not constitute Indebtedness for purposes of this
Agreement.  
 
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to that term in Section 8.05.
 
“Information” has the meaning assigned to that term in Section 8.16.
 
“Informational Materials” has the meaning assigned to that term in Section 5.03.
 
“Interest Period” has the meaning assigned to that term in Section 2.06(b).
 
11

--------------------------------------------------------------------------------


“Investment” shall mean any investment (including, without limitation, any loan
or advance) of the Borrower or any Subsidiary in or to any Person, whether
payment therefor is made in cash or Capital Stock of the Borrower or any
Subsidiary, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Indebtedness, or by loan, advance, transfer of property out
of the ordinary course of business, capital contribution, equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise.
 
“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns.
 
“Lending Office” means, as to each Lender, its office located at its address set
forth in such Lender’s administrative questionnaire delivered to the
Administrative Agent, or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.
 
“LIBOR” means, for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which deposits in Dollars are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time (for purposes of this definition, an
“Alternate Source”), at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period (rounded upward,
if necessary, to the nearest 1/100th of 1%); provided that if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, then “LIBOR” shall be a comparable replacement
rate determined by the Administrative Agent at such time.  Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.  Notwithstanding the foregoing, if LIBOR as
determined above would be less than zero, such rate shall be deemed to be zero.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
[image00001.jpg]
 
[image00002.jpg]
 
[image00003.jpg]
 



Notwithstanding the foregoing, if at any time the LIBOR Rate shall be less than
zero, the LIBOR Rate shall be deemed to be zero for all purposes in this
Agreement.
 
“LIBOR Rate Loan” means any Loan, or portion thereof, bearing interest based on
the LIBOR Rate (other than a Base Rate Loan for which interest is determined by
reference to LIBOR).
 
12

--------------------------------------------------------------------------------


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan” has the meaning assigned to that term in Section 2.01.
 
“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any Loan and any other document or
instrument delivered from time to time in connection with this Agreement or the
Notes, as such documents and instruments may be amended or supplemented from
time to time.
 
“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of Capital Stock by the Borrower or the
proceeds of which are concurrently applied to purchase Capital Stock from the
Borrower), in each case prior to at least 91 days after the later of the
Maturity Date and the repayment in full of the Loans and all other amounts due
under this Agreement; provided, however, that Mandatorily Convertible Securities
shall exclude any Capital Stock.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries on a consolidated
basis, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Loan Documents to which the
Borrower is a party or (c) the validity or enforceability against the Borrower
of this Agreement, any of the other Loan Documents to which the Borrower is a
party, or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder.
 
“Maturity Date” means March 25, 2021; provided that if such date is not a
Business Day, the Maturity Date shall be immediately preceding Business Day.
 
“MNPI” has the meaning assigned to that term in Section 5.03.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Multiemployer Plan” means a “Multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding five (5) years.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires approval of all Lenders or all affected
Lenders in accordance with the terms of Section 8.01 and (b) has been approved
by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
 
13

--------------------------------------------------------------------------------


“Note” means any promissory note of the Borrower in favor of a Lender evidencing
the Loans made to the Borrower by such Lender and substantially in the form of
Exhibit A, as such promissory note may be amended, modified, supplemented or
replaced from time to time.
 
“Notice of Account Designation” has the meaning assigned to that term in Section
2.02(b)(i).
 
“Notice of Borrowing” has the meaning assigned to that term in Section
2.02(a)(i)(A).
 
“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.09.
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees and commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any Subsidiary to any Lender or the Administrative Agent, in
each case under or in respect of this Agreement, any Note or any of the other
Loan Documents of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note, and
whether or not for the payment of money under or in respect of this Agreement,
any Note or any of the other Loan Documents.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, other than taxes owed directly by the Borrower to any
Governmental Authority, other than any of the foregoing that constitute Excluded
Taxes.
 
“Participant” has the meaning assigned to that term in Section 8.09(d).
 
“Participant Register” has the meaning assigned to that term in Section 8.09(d).
 
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliates.
 
14

--------------------------------------------------------------------------------


“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower or any Subsidiary is exposed to in the conduct of its business so long
as (a) the management of the Borrower has determined that entering into such
agreements or arrangements are bona fide hedging activities which comply with
the Borrower’s risk management policies and (b) such agreements or arrangements
are not entered into for speculative purposes and are not of a speculative
nature.
 
“Permitted Indebtedness” means any of the following:
 
(a)          Indebtedness under this Agreement;
 
(b)        Indebtedness of the Borrower and its Subsidiaries (other than South
Jersey Gas and Elizabethtown) so long as before and immediately after the
incurrence of such Indebtedness, the Borrower is in compliance with Section
5.04;
 
(c)          Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;
 
(d)         Indebtedness of South Jersey Gas under that certain Five-Year Credit
Agreement dated as of August 14, 2017, among South Jersey Gas, the lenders party
thereto, and Wells Fargo Bank, National Association, as administrative agent on
behalf of said lenders, as amended by that certain First Amendment to Five-Year
Revolving Credit Agreement dated as of June 14, 2018 and as further amended by
that certain Second Amendment to Five-Year Revolving Credit Agreement dated as
of June 7, 2019 (as it may be amended, modified, restated, amended and restated,
renewed, refinanced or replaced from time to time, the “SJG Credit Agreement”);
 
(e)          Indebtedness of South Jersey Gas under First Mortgage Notes issued
pursuant to the SJG Mortgage, and subsequent First Mortgage Notes of SJG, so
long as before and immediately after the incurrence of such Indebtedness or any
amendment, modification, restatement, amendment and restatement or renewal of
such Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the
SJG Credit Agreement;
 
(f)          Indebtedness (other than the type described in clause (i) below) of
South Jersey Gas, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;
 
(g)         Indebtedness of Elizabethtown under First Mortgage Notes issued
pursuant to the Elizabethtown Mortgage, and subsequent First Mortgage Notes of
Elizabethtown, so long as before and immediately after the incurrence of such
Indebtedness or any amendment, modification, restatement, amendment and
restatement or renewal of such Indebtedness, Elizabethtown is in compliance with
Section 6.04 of the Elizabethtown Credit Agreement;
 
(h)        Indebtedness (other than the type described in clause (i) below) of
Elizabethtown, so long as before and immediately after the incurrence of such
Indebtedness, Elizabethtown is in compliance with Section 6.04 of the
Elizabethtown Credit Agreement;
 
15

--------------------------------------------------------------------------------


(i)         Indebtedness of South Jersey Gas or Elizabethtown under Hedging
Obligations covering a notional amount not to exceed the face amount of such
outstanding Indebtedness;
 
(j)           Indebtedness of the Borrower under the Bank of America Credit
Agreement; and
 
(k)          Indebtedness of the Borrower under the Five-Year Revolving Credit
Agreement.
 
“Permitted Investments” means, any of (a) with respect to the Borrower or any
Subsidiary, any Investment or Acquisition, or any expenditure or any incurrence
of any liability to make any expenditure for an Investment or Acquisition, other
than (i) any Investment or Acquisition the result of which would be to change
substantially the nature of the business of the Borrower and its Subsidiaries,
considered as a whole, as of the date of this Agreement, and reasonable
extensions thereof, (ii) any Investment that is in the nature of a hostile or
contested Acquisition, and (iii) any Investment that would result in a Default
or Event of Default, (b) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (c) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest rating obtainable from either
S&P or Moody’s, (d) certificates of deposit or money market deposits maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating in the “A” category or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
deposit and $10,000,000 for any one such bank, or (e) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.
 
“Permitted Liens” means, with respect to any Person, any of the following:
 
(a)         Liens for taxes, assessments or governmental charges not delinquent
or being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on such Person’s books;
 
(b)        Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;
 
(c)          Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;
 
(d)         Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;
 
16

--------------------------------------------------------------------------------


(e)          Rights of way, zoning restrictions, easements and similar
encumbrances affecting such Person’s real property which do not materially
interfere with the use of such property;
 
(f)         Liens securing Permitted Indebtedness of the type described in
clauses (b), (c) and (i) of the definition of “Permitted Indebtedness,” not in
excess of $25,000,000 in the aggregate;
 
(g)          Liens securing Permitted Indebtedness of the type described in
clauses (e) and (g) of the definition of “Permitted Indebtedness”;
 
(h)       Liens securing Permitted Indebtedness of the type described in clause
(f) or (h) of the definition of “Permitted Indebtedness,” not in excess of
$20,000,000 in the aggregate; and
 
(i)           Purchase money security interests for the purchase of equipment to
be used in such Person’s business, encumbering only the equipment so purchased,
and the proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.
 
“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
 
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
 
“Pre-Funded Acquisition Debt” means Indebtedness incurred for the purpose of
financing a significant acquisition, and with significance otherwise calculated
in accordance with Article 11 of Regulation S-X under the Securities Act of
1933, as amended), which Indebtedness is incurred prior to the date of
consummation of such significant acquisition; provided that such Indebtedness
shall cease to constitute Pre-Funded Acquisition Debt upon the earlier to occur
of (i) the consummation of such significant acquisition and (ii) 45 days after
the termination of the acquisition agreement for such significant acquisition.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent at its main banking
office in Pittsburgh, Pennsylvania as its prime rate.  Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
such Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent at its main banking office in Pittsburgh,
Pennsylvania as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
 
“Private Lenders” means any Lenders that are not Public Lenders.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
17

--------------------------------------------------------------------------------


“Public Lenders” has the meaning assigned to that term in Section 5.03.
 
“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one-month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which deposits of
Dollars are offered by leading banks in the London interbank deposit market for
a one-month period as published in another publication selected by the
Administrative Agent).
 
“Register” has the meaning assigned to that term in Section 8.09(c).
 
“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy including but
not limited to all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III; provided, however,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of the aggregate unused Commitments at such
time and the aggregate outstanding principal amount of Loans at such time;
provided that the aggregate outstanding principal amount of Loans and the
unused Commitment of any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
 
“Resignation Effective Date” has the meaning assigned to that term in Section
7.06(a).
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
 
“Sanctioned Country” means a country, territory or region which is at any time
subject or target of any Sanctions (including, without limitation, Cuba, Iran,
North Korea, Syria and Crimea).
 
“Sanctioned Person” means, at any time, (a) a Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
 
18

--------------------------------------------------------------------------------


“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
 
“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.
 
“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:
 
(a)       such Person’s and its other Subsidiaries’ investments in and advances
to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;
 
(b)         such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter;
 
(c)         such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter; or
 
(d)          with respect to the Borrower, such Subsidiaries shall include,
without limitation, South Jersey Gas, SJI Utilities, and Elizabethtown.
 
“SJG Credit Agreement” shall have the meaning set forth in the definition of
Permitted Indebtedness.
 
“SJI Utilities” means SJI Utilities, Inc., a New Jersey corporation and
wholly-owned Subsidiary of the Borrower.
 
“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
 
“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation and
indirect wholly-owned Subsidiary of the Borrower.
 
19

--------------------------------------------------------------------------------


“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of the Borrower or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the insolvency of a
Multiemployer Plan under Section 4245 of ERISA, or (i) any event or condition
which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA.
 
“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.
 
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
20

--------------------------------------------------------------------------------


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02          Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” and the word “through” means “to and including”.
 
SECTION 1.03            Accounting Terms and Determinations.
 
(a)         All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by Section
5.03, except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
 
(b)         Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
(c)         Unless otherwise expressly provided herein, (a) references to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
 
21

--------------------------------------------------------------------------------


SECTION 1.04           Terminology.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.
 
SECTION 1.05         Use of Defined Terms. All terms defined in this Agreement
shall have the same meanings when used in any of the other Loan Documents,
unless otherwise defined therein or unless the context shall otherwise require.
 
SECTION 1.06           Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interest at such time.
 
SECTION 1.07          LIBOR Notification.  Section 2.08(f) provides a mechanism
for determining an alternative rate of interest in the event that the London
interbank offered rate is no longer available or in certain other circumstances.
The Administrative Agent does not warrant or accept any responsibility for and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBOR Rate” or with respect to any alternative or successor
rate thereto, or replacement rate therefor.
 
ARTICLE II
 
LOANS
 
SECTION 2.01         Term Loans.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make a single term loan (each such loan,
a “Loan”), in Dollars, in an aggregate amount not to exceed such Lender’s
Commitment, to the Borrower on the Closing Date, as requested by the Borrower in
accordance with the terms of Section 2.02(a).  Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.  Loans shall be
disbursed in accordance with Section 2.02(d).
 
22

--------------------------------------------------------------------------------


SECTION 2.02           Procedure for Advances of Loans.
 
(a)          Requests for Borrowing.
 
(i)          Base Rate Loans. By no later than 11:00 a.m. (Pittsburgh,
Pennsylvania time) on the Business Day of the Borrower’s request for a Borrowing
of Base Rate Loans, the Borrower shall submit to the Administrative Agent a
written notice in the form attached hereto as Exhibit B (a “Notice of
Borrowing”), which Notice of Borrowing shall set forth (A) the amount requested,
(B) the desire to have such Loans accrue interest at the Base Rate and (C) the
requested date of the Borrowing (which shall be a Business Day). A Notice of
Borrowing received after 11:00 a.m. (Pittsburgh, Pennsylvania time) shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each such Notice of Borrowing.
 
(ii)         LIBOR Rate Loans.  By no later than 11:00 a.m. (Pittsburgh,
Pennsylvania time) on the third Business Day prior to the date of the Borrower’s
request for a Borrowing of LIBOR Rate Loans, the Borrower shall submit a Notice
of Borrowing to the Administrative Agent, which Notice of Borrowing shall set
forth (A) the amount requested, (B) the desire to have such Loans accrue
interest at the LIBOR Rate, (C) the Interest Period applicable thereto and (D)
the requested date of the Borrowing (which shall be a Business Day).  A Notice
of Borrowing received after 11:00 a.m. (Pittsburgh, Pennsylvania time) shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the Lenders of each such Notice of Borrowing.
 
(b)        Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise LIBOR Rate Loans, the Borrower shall indemnify the
applicable Lender against any loss, cost or expense incurred by such Lender as a
result of any failure of the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Loans, the applicable conditions set forth
in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender as part of such
Borrowing.
 
(c)        Each Borrowing shall be in an aggregate principal amount of
$5,000,000 or any multiple of $1,000,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount of the unused Commitments on such
date).
 
23

--------------------------------------------------------------------------------


(d)         Disbursement of Loans.  Not later than 2:00 p.m. (Pittsburgh,
Pennsylvania time) on the proposed borrowing date, each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent such Lender’s Commitment Percentage multiplied by the Loans
to be made on such borrowing date. The Borrower hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each Borrowing requested
pursuant to this Section 2.02(b) in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C hereto (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
such other account as may be designated in writing by the Borrower to the
Administrative Agent from time to time.  Subject to Section 2.12, the
Administrative Agent shall not be obligated to disburse that portion of the
proceeds of any Borrowing equal to the amount by which any Lender has not made
available to the Administrative Agent its applicable Commitment Percentage of
such Borrowing.


SECTION 2.03          Fees.  The Borrower hereby agrees to pay such other fees
as are specified in the Fee Letter.
 
SECTION 2.04          Prepayment and Repayment of Loans.
 
(a)          Voluntary Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time and from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form reasonably acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of LIBOR Rate Loans and (B) on the
date of prepayment of Base Rate Loans; and (ii) any partial prepayment of shall
be in a principal amount of $5,000,000 (or, if less, the total amount of the
Loans outstanding) or a whole multiple of $100,000 in excess thereof.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if LIBOR Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Commitment
Percentage).  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Subject to Section 2.15, each prepayment
of the outstanding Loans pursuant to this Section 2.04(a) shall be paid to the
Lenders in accordance with their respective Commitment Percentages and shall be
applied first to Base Rate Loans until paid in full and second to LIBOR Rate
Loans, in direct order of Interest Period maturities until paid in full. Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
through the date of such prepayment on the amount prepaid, together with any
additional amounts required pursuant to Section 2.08(e).
 
(b)          Repayment.  The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date, together
with accrued interest to the date of such payment on the principal amount
repaid.
 
SECTION 2.05          Evidence of Debt; Notes.
 
(a)        Evidence of Debt. The date, amount, type, interest rate and duration
of Interest Period (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender and by the Administrative Agent on its books; provided,
that the failure of such Lender or the Administrative Agent to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under any Note with
respect of the Loans to be evidenced by such Note, and each such recordation or
endorsement shall be conclusive and binding, absent manifest error. In any legal
action or proceeding in respect of this Agreement, the entries made in such
account or accounts shall, in the absence of manifest error, be conclusive
evidence of the existence and amounts of the Obligations of the Borrower therein
recorded. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
 
24

--------------------------------------------------------------------------------


(b)          Notes.  Upon the request of any Lender to the Borrower made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records.  Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, and maturity of its Loans and payments with respect thereto.
 
SECTION 2.06          Interest Rates.
 
(a)         Interest Rates. Subject to the provisions of this Section, at the
election of the Borrower, Loans shall bear interest at (i) the Base Rate plus
the Applicable Base Rate Margin or (B) the LIBOR Rate plus the Applicable LIBOR
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 2.08(e)). The Borrower shall select the Type of Loan and Interest
Period, if any, applicable to any Borrowing at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 2.09.  Any Borrowing as to which the Borrower has not duly specified the
Type of Loans in a Notice of Borrowing, or as to which the Borrower has not
given a timely Notice of Conversion/Continuation, in each case as provided
herein, shall be made as, or Converted to, a Borrowing of Base Rate Loans.
 
(b)          Interest Periods. As used herein, “Interest Period” means, as to
each LIBOR Rate Loan, the period commencing on the date of such LIBOR Rate Loan
is disbursed or Converted to a LIBOR Rate Loan and ending on the date that is
one, two, three or six months thereafter (in each case subject to availability),
as the Borrower may select by notice to the Administrative Agent pursuant to
Section 2.02(a)(ii) or 2.09; provided, however, that:
 
(i)          the Borrower may not select any Interest Period with respect to any
Borrowing that ends after the Maturity Date, and in no event shall an Interest
Period of any Borrowing extend beyond the Maturity Date;
 
(ii)         whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
 
25

--------------------------------------------------------------------------------


(iii)       any Interest Period for a LIBOR Rate Loan which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and
 
(iv)         no more than eight (8) Interest Periods may be in effect at any
time.
 
(c)          Default Rate. Subject to Section 6.02, immediately upon the
occurrence and during the continuance of an Event of Default, (i) the Borrower
shall no longer have the option to request LIBOR Rate Loans, (ii) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable LIBOR Margin) then
applicable to such LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter shall be automatically converted to Base Rate Loans and
shall bear interest at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Base Rate Margin) then applicable to Base Rate Loans,
and (iii) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Base Rate Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
 
(d)         Interest Payment and Computation. In addition to such other times as
may be specified herein, (i) interest on each Base Rate Loan shall be due and
payable in arrears on the last Business Day of each calendar quarter commencing
March 31, 2020; and (ii) interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3)-month interval during such Interest Period.  All computations of interest
for Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).
 
(e)          Payments. Each payment by the Borrower on account of the principal
of or interest on the Loans or of any fee, commission or other amounts payable
to the Administrative Agent or the Lenders under this Agreement (or any of them)
shall be made not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the
date specified for payment under this Agreement to the Administrative Agent at
the office of the Administrative Agent as set forth in Section 8.02 for the
account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any set off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 6.01, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. Any
payment received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes and any applicable interest or fee
shall continue to accrue. Upon receipt by the Administrative Agent of each such
payment, the Administrative Agent shall distribute to each Lender at its address
for notices set forth herein its pro rata share of such payment based on its
Commitment Percentage (or other applicable share as provided herein), and shall
wire advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent of the Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 2.08(e), 2.10, 2.13, 8.05 or 8.07 shall be paid to the
Administrative Agent for the account of the applicable Lender. If any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.   
 
26

--------------------------------------------------------------------------------


(f)          Maximum Rate. In no contingency or event whatsoever shall the
aggregate amount of all amounts deemed interest hereunder or under any of the
Notes charged or collected pursuant to the terms of this Agreement or pursuant
to any of the Notes exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or shall apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.
 
SECTION 2.07          [Reserved.]
 
SECTION 2.08          Interest Rate Determination; Changed Circumstances.
 
(a)        Interest Rate Determination. The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.06.
 
(b)         Automatic Conversion. If the Borrower shall fail to (i) select the
duration of any Interest Period for any LIBOR Rate Loans in accordance with the
provisions of Section 2.06(b), (ii) provide a Notice of Conversion/Continuation
with respect to any LIBOR Rate Loans on or prior to 11:00 a.m., Pittsburgh,
Pennsyvlania time, on the third Business Day prior to the last day of the
Interest Period applicable thereto, in the case of a Conversion to or in respect
of LIBOR Rate Loans or (iii) satisfy the conditions set forth in Section 2.09
with respect to a Conversion, the Administrative Agent will forthwith so notify
the Borrower and the Lenders and such LIBOR Rate Loans will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Loans.
 
(c)        Circumstances Affecting LIBOR Rate Availability. If, with respect to
any LIBOR Rate Loans (or a conversion to or continuation thereof), (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding, absent manifest error) that Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such LIBOR Rate Loan, (ii) the Required Lenders notify the
Administrative Agent or the Administrative Agent shall determine (which
determination shall be conclusive and binding, absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period with respect to such LIBOR Rate Loan or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding,
absent manifest error) and notify the Administrative Agent that the LIBOR Rate
for any Interest Period for such LIBOR Rate Loans will not adequately reflect
the cost to such Required Lenders of making, funding or maintaining such LIBOR
Rate Loans for such Interest Period, then the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon:
 
27

--------------------------------------------------------------------------------


(i)           each LIBOR Rate Loan will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Loan, and
 
(ii)          the obligation of the Lenders to make, or to Convert Loans into,
LIBOR Rate Loans shall be suspended until the Administrative Agent (based on
notice from the Required Lenders) shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
 
(d)        Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or to determine interest by reference to LIBOR,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, which notification shall be sent by the
Administrative Agent within five Business Days after the Administrative Agent
receives written notification from such Lender that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Convert
any Loan to a LIBOR Rate Loan, and the right of the Borrower to borrow any LIBOR
Rate Loan or Convert any Loan to a LIBOR Rate Loan, shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the LIBOR
component of the Base Rate, the interest rate on Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR component of the Base Rate. 
Upon receipt of such notice, the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), Convert all LIBOR Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans.
 
28

--------------------------------------------------------------------------------


(e)        Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (i) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (ii) due to any failure of the Borrower to borrow, continue or
Convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (iii) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct absent
manifest error. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent and the Lenders contained in this Section shall survive the
payment in full of the Obligations and the termination of the Commitments.
 
(f)           Successor LIBOR Rate Index.
 
(i)         Benchmark Replacement.  Notwithstanding anything to the contrary
herein or in any other Loan Document, if the Administrative Agent determines
that a Benchmark Transition Event or an Early Opt-in Event has occurred, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBOR Rate with a Benchmark Replacement; and any such amendment will become
effective at 5:00 p.m. New York City time on the fifth (5th) Business Day after
the Administrative Agent has provided such proposed amendment to all Lenders, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Required Lenders. 
Until the Benchmark Replacement is effective, each advance, conversion and
renewal of a Loan as a LIBOR Rate Loan will continue to bear interest with
reference to the LIBOR Rate; provided however, during a Benchmark Unavailability
Period (A) any pending selection of, conversion to or renewal of a Loan bearing
interest under at the LIBOR Rate that has not yet gone into effect shall be
deemed to be a selection of, conversion to or renewal of such Loan as a Base
Rate Loan, (B) all outstanding Loans bearing interest at the LIBOR Rate shall
automatically be converted to a Base Rate Loan at the expiration of the existing
Interest Period (or sooner, if Administrative Agent cannot continue to lawfully
maintain such affected Loan at the LIBOR Rate) and (iii) the component of the
Base Rate based upon the Daily LIBOR Rate will not be used in any determination
of the Base Rate.
 
(ii)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
 
29

--------------------------------------------------------------------------------


(iii)         Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
the implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
2.08(f) including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.08(f).
 
(iv)         Certain Defined Terms. As used in this Section 2.08(f):
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Benchmark Replacement
(excluding such spread adjustment) by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the LIBOR Rate for U.S. dollar-denominated credit facilities
at such time and (b) which may also reflect adjustments to account for (i) the
effects of the transition from the LIBOR Rate to the Benchmark Replacement and
(ii) yield- or risk-based differences between the LIBOR Rate and the Benchmark
Replacement.
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
 
30

--------------------------------------------------------------------------------


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:
 
(1)          in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or
 
(2)        in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
 
(1)        a public statement or publication of information by or on behalf of
the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;
 
(2)          a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or
 
(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Administrative Agent announcing that the LIBOR Rate
is no longer representative.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.08(f) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 2.08(f).
 
“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 2.08(f), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate.
 
31

--------------------------------------------------------------------------------


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
SECTION 2.09           Voluntary Conversion of Loans.
 
The Borrower may on any Business Day, by delivering an irrevocable Notice of
Conversion/Continuation (a “Notice of Conversion/Continuation”) in the form of
Exhibit D hereto to the Administrative Agent not later than 11:00 a.m.,
Pittsburgh, Pennsylvania time, on the third Business Day prior to the date of
the proposed Conversion, and subject to the provisions of Sections 2.08, Convert
Loans of one Type into Loans of the other Type or Convert LIBOR Rate Loans as
LIBOR Rate Loans; provided that (a) any Conversion of any LIBOR Rate Loans into
Base Rate Loans or as LIBOR Rate Loans shall be made on, and only on, the last
day of an Interest Period for such LIBOR Rate Loans and (b) each Conversion
shall be in an aggregate principal amount of $5,000,000 (or, if less, the total
amount of the Loans outstanding) or any multiple of $1,000,000 in excess
thereof.
 
SECTION 2.10            Increased Costs.
 
(a)          Increased Costs Generally. If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);
 
(ii)         subject any Lender to any Tax of any kind whatsoever with respect
to this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.13 and the imposition of, or any change in the
rate of any Excluded Tax payable by such Lender); or
 
(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
 
and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any Loan the interest
on which is determined by reference to the LIBOR Rate or the Daily LIBOR Rate
(or, in the case of clause (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower shall promptly
pay to any such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered. Without
prejudice to the survival of any other agreement of the Borrower hereunder, the
agreements and obligations of the Borrower, the Administrative Agent and the
Lenders contained in this Section shall survive the payment in full of the
Obligations and the termination of the Commitments.
 
32

--------------------------------------------------------------------------------


(b)          Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender the Borrower shall promptly pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. Without prejudice to the survival of
any other agreement of the Borrower hereunder, the agreements and obligations of
the Borrower, the Administrative Agent and the Lenders contained in this Section
shall survive the payment in full of the Obligations and the termination of the
Commitments.
 
(c)        Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)         Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
SECTION 2.11            Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation (in each case made after the date
hereof) makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for any Lender or its Lending Office to perform its
obligations hereunder to make LIBOR Rate Loans, or to fund or maintain LIBOR
Rate Loans hereunder, (a) the obligation of the Lenders to make, or to Convert
Base Rate Loans into, LIBOR Rate Loans shall be suspended until the
Administrative Agent (based on notice from the affected Lender) shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and (b) the Borrower shall pay (i) on the last day of the
applicable Interest Period, or (ii) if the failure to prepay immediately would
cause any Lender to be in violation of such law or regulation, immediately, in
full all LIBOR Rate Loans of all Lenders then outstanding, together with
interest accrued thereon and amounts payable pursuant to Section 2.08(e),
unless, in either case, the Borrower, within five Business Days of notice from
the Administrative Agent (or such shorter, maximum period of time, specified by
the Administrative Agent, as may be legally allowable), Converts all LIBOR Rate
Loans of all Lenders then outstanding into Base Rate Loans in accordance with
Section 2.09.
 
33

--------------------------------------------------------------------------------


SECTION 2.12            Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.
 
The obligations of the Lenders under this Agreement to make Loans and to make
payments pursuant to Section 8.05 or 8.07 are several and are not joint or joint
and several.  Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed date of any Borrowing of LIBOR Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon, Pittsburgh,
Pennsylvania time, on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed date of such
Borrowing in accordance with this Agreement and the Administrative Agent may, in
reliance upon such assumption, but shall not be required to, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
elects to make such amount available to the Borrower on such date, and such
amount is made available to the Administrative Agent on a date after such
borrowing date, such Lender shall pay to the Administrative Agent on demand an
amount, until paid, equal to the product of (a) the amount not made available by
such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate (or, if such amount is not made available for a period of
three (3) Business Days after the borrowing date, the Base Rate) during such
period as determined by the Administrative Agent, times (c) a fraction the
numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent and the denominator of which is 360. A
certificate of the Administrative Agent with respect to any amounts owing under
this Section 2.12 shall be conclusive, absent manifest error. If such Lender’s
Commitment Percentage of such Borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to the Loan hereunder, on demand, from the Borrower.
The failure of any Lender to make any Loan or make any payment pursuant to
Section 8.05 or 8.07 on any date required hereunder shall not relieve such
Lender or any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan or to make its payment under Section 8.05 or 8.07.
 
SECTION 2.13           Taxes; Foreign Lenders.
 
(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower or the
Administrative Agent shall be required by Applicable Law (as determined in good
faith by the Administrative Agent) to deduct any Indemnified Taxes (including
any Other Taxes) from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the applicable Lender receives an amount equal to the sum it would have
received had no such deductions been made, and (ii) the Borrower or the
Administrative Agent, as the case may be, shall make such deductions and shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
 
34

--------------------------------------------------------------------------------


(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
 
(c)         Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid or payable by, or required to be
withheld or deducted from a payment to, the Administrative Agent, such Lender
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.09 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
 
(e)         Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
35

--------------------------------------------------------------------------------


(f)          Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), any or all of the following which
is applicable:
 
(i)          duly completed copies of Internal Revenue Service Forms W-8BEN or
W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which the
United States is a party and/or allowing for payments to be made without
withholding due to the applicability of FATCA,
 
(ii)          duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (I) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (III)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, or
 
(iv)         any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(g)        Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall promptly after the receipt of such refund pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is finally
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
36

--------------------------------------------------------------------------------


(h)        Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent and the Lenders contained in this Section shall survive the
payment in full of the Obligations and the termination of the Commitments.
 
(i)          USA Patriot Act Notice; Compliance. In order for the Administrative
Agent to comply with the Patriot Act, prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.
 
SECTION 2.14            Mitigation Obligations; Replacement of Lenders.
 
(a)         Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 2.10, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.13, then at the request of the Borrower such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10 or Section 2.13, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. 
 
(b)          Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.13 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.14(a) to
eliminate amounts payable pursuant to Section 2.10 or Section 2.13, as the case
may be, in the future, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender hereunder, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.09), all
of its interests, rights (other than its rights under Section 2.10, Section
2.13, Section 8.05 and Section 8.07 that may be applicable prior to such
assignment) and obligations under this Agreement and the related Loan Documents
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment provided that such Lender is not a
Defaulting Lender at the time of such assignment); provided that:
 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 8.09;


37

--------------------------------------------------------------------------------


(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.08(e) as if such assignment was a
payment) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(iv)         such assignment does not conflict with Applicable Law; and
 
(v)         in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 2.15            Defaulting Lenders.
 
(a)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
 
(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 8.01 and in the definition of
Required Lenders.
 
(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (A) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (B) such Loans were made
at a time when the conditions set forth in Section 3.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents thereto.
 
38

--------------------------------------------------------------------------------


(b)       Defaulting Lender Cure.  If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 
(c)         Termination of Defaulting Lender.  The Borrower may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five (5) Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.15(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
SECTION 3.01           Conditions Precedent to the Effectiveness of this
Agreement.
 
The effectiveness of this Agreement and the obligation of the Lenders to make
Loans on the Closing Date is subject to the conditions precedent that the
Administrative Agent (and the Lenders, if applicable) shall have received on or
before the Closing Date, the following, each dated the Closing Date (to the
extent applicable or such earlier date as set forth below), in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders:
 
39

--------------------------------------------------------------------------------


(a)          Agreement. Receipt by the Administrative Agent of counterparts of
this Agreement, duly executed by the Borrower, the Administrative Agent and the
Lenders;
 
(b)         Secretary’s Certificate. Receipt by the Administrative Agent of (i)
a certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the by-laws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (D) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, (E) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf and (F) that attached thereto is
a true and complete copy of all Governmental Actions, if any, required in
connection with the execution, delivery and performance of this Agreement and
the other Loan Documents; and (ii) a certificate of another officer as to the
incumbency and specimen signature of such secretary or assistant secretary
executing the certificate pursuant to (A) above;
 
(c)         Officer’s Certificate. Receipt by the Administrative Agent of a
certificate from the Borrower, executed on its behalf by the chief executive
officer or chief financial officer of the Borrower, as applicable, in form
reasonably satisfactory to the Administrative Agent, to the effect that, as of
the Closing Date, all representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents are true and correct in all
material respects (except for representations and warranties qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects); that the Borrower is not aware of any event that would have a
Material Adverse Effect on the business or operation as reflected in the
Disclosure Documents; that the Borrower is not in violation of any of the
covenants contained in this Agreement and the other Loan Documents in any
material respect; that, after giving effect to the transactions contemplated by
this Agreement, no Default or Event of Default has occurred and is continuing;
and that the Borrower has satisfied each of the conditions precedent set forth
in this Section 3.01;
 
(d)          Financial Statements. Receipt by the Administrative Agent of the
Disclosure Documents, which demonstrate, in the Administrative Agent’s
reasonable judgment, together with all other information then available to the
Administrative Agent, that the Borrower can repay its debts and satisfy its
other obligations as and when they become due, and can comply with the financial
covenant contained in this Agreement;
 
(e)          Good Standing Certificate. Receipt by the Administrative Agent of a
certificate of good standing for the Borrower, dated on or immediately prior to
the Closing Date, from the Secretary of State of the State of New Jersey;
 
40

--------------------------------------------------------------------------------


(f)         Fees. Receipt by the Administrative Agent and the Lenders of the
fees set forth or referenced in this Agreement and the Fee Letter, and any other
accrued and unpaid fees, expenses or commissions due hereunder (including,
without limitation, legal fees and expenses of counsel to the Administrative
Agent), and to any other Person such amount as may be due thereto in connection
with the transactions contemplated hereby, including all taxes, fees and other
charges related to the Loan Documents, in each case which are invoiced on or
prior to the Closing Date;
 
(g)          Note. If requested by any Lender, a Note, payable to the order of
such Lender, duly completed and executed by the Borrower;
 
(h)        Opinion. Opinion of Cozen O’Connor, counsel to the Borrower, as to
such matters as the Administrative Agent and the Lenders may reasonably request,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent;
 
(i)           Material Adverse Effect. Since December 31, 2019, there has been
no Material Adverse Effect;
 
(j)          Notice of Borrowing / Notice of Account Designation.  Receipt by
the Administrative Agent of a duly completed Notice of Borrowing and Notice of
Account Designation (it being understood that if such Loans are to be LIBOR Rate
Loans, the Borrower shall deliver the Notice of Borrowing together with a letter
in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 2.08(e) to the
Administrative Agent by 11:00 a.m. (Pittsburgh, Pennsylvania time) on the third
Business Day prior to the Closing Date);
 
(k)          Accuracy of Representations and Warranties.  The representations
and warranties of the Borrower contained in Section 4.01 shall be true and
correct in all material respects (except for representations and warranties
qualified by materiality, which shall be true and correct in all respects) on
and as of the Closing Date, both before and after giving effect to the Loans and
to the application of the proceeds thereof; and
 
(l)          No Default or Event of Default.  No event shall have occurred and
be continuing, or would result from the making of the Loans or the application
of the proceeds thereof, as the case may be, which constitutes a Default or an
Event of Default.
 
(m)       Certificate of Beneficial Ownership; USA Patriot Act Diligence.  The
Administrative Agent and each Lender shall have received, in form and substance
reasonably acceptable to the Administrative Agent and each Lender (i) to the
extent applicable, an executed Certificate of Beneficial Ownership and (ii) such
other documentation and other information requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
 
(n)         Other. Receipt by the Administrative Agent of all other opinions,
certificates and instruments in connection with the transactions contemplated by
this Agreement reasonably requested by the Administrative Agent.
 
41

--------------------------------------------------------------------------------


SECTION 3.02            Reliance on Certificates.
 
Each of the Lenders and the Administrative Agent shall be entitled to rely
conclusively upon the certificates delivered from time to time by officers of
the Borrower as to the names, incumbency, authority and signatures of the
respective Persons named therein until such time as the Administrative Agent may
receive a replacement certificate, in form reasonably acceptable to the
Administrative Agent, from an officer of the Borrower identified to the
Administrative Agent as having authority to deliver such certificate, setting
forth the names and true signatures of the officers and other representatives of
the Borrower thereafter authorized to act on its behalf.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01           Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants as follows:
 
(a)          Each of the Borrower and its Subsidiaries is (i) an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable, and (ii) is
duly qualified to do business in, and is in good standing in, all other
jurisdictions where the nature of its business or the nature of property owned
or used by it makes such qualification necessary, except in the case of this
clause (ii) where such failure would not result in a Material Adverse Effect.
Each of the Borrower and its Subsidiaries has all requisite corporate (or other
applicable) powers and authority to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.
 
(b)        The execution, delivery and performance by the Borrower of this
Agreement and each other Loan Document to which it is a party are within the
Borrower’s corporate (or other applicable) powers, have been duly authorized by
all necessary corporate (or other applicable) action, do not contravene (i) the
Borrower’s certificate of incorporation (or other applicable formation document
or operating agreement), (ii) any law, rule or regulation applicable to the
Borrower or (iii) any contractual or legal restriction binding on or affecting
the Borrower, and will not result in or require the imposition of any lien or
encumbrance on, or security interest in, any property (including, without
limitation, accounts or contract rights) of the Borrower, except as provided in
this Agreement and any other the Loan Document.
 
(c)         No Governmental Action is required for the execution or delivery by
the Borrower of this Agreement or any other Loan Document to which it is a party
or for the performance by the Borrower of its obligations under this Agreement
or any other Loan Document to which it is a party other than those which have
previously been duly obtained, are in full force and effect, are not subject to
any pending or, to the knowledge of the Borrower, threatened appeal or other
proceeding seeking reconsideration and as to which all applicable periods of
time for review, rehearing or appeal with respect thereto have expired.
 
(d)          This Agreement and each other Loan Document to which the Borrower
is a party is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms subject to the effect of
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application affecting rights and remedies of
creditors generally.
 
42

--------------------------------------------------------------------------------


(e)         Except as disclosed in the Disclosure Documents, there is no pending
or, to the Borrower’s knowledge, threatened action or proceeding (including,
without limitation, any proceeding relating to or arising out of Environmental
Laws) affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that has a reasonable possibility of resulting
in a Material Adverse Effect.
 
(f)        The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as at December 31, 2019, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal year then ended, copies of each of
which have been furnished to the Administrative Agent and each Lender, fairly
present in all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and its Consolidated Subsidiaries for the periods ended on such
dates, all in accordance with GAAP consistently applied. Since December 31,
2019, there has been no Material Adverse Effect, or material adverse change in
the facts and information regarding such entities as represented to the Closing
Date.
 
(g)          The making of Loans and the use of the proceeds thereof will comply
with all provisions of Applicable Law in all material respects.
 
(h)          Neither the Borrower nor any Subsidiary of the Borrower is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
(i)          The Certificate of Beneficial Ownership executed and delivered to
the Administrative Agent and the Lenders for the Borrower in connection with
this Agreement (if any), as updated from time to time in accordance with this
Agreement, is accurate, complete and correct as of the date hereof and the date
delivered, as applicable, and as of the date any such update is delivered. The
Borrower acknowledges and agrees that the Certificate of Beneficial Ownership
(if any) is one of the Loan Documents.
 
(j)          Neither the Borrower nor its Subsidiaries is engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Loan will be used to buy or
carry any margin stock or to extend credit to others for the purpose of buying
or carrying any margin stock.
 
(k)          Compliance with ERISA as follows:
 
(i)        The Borrower and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code is the subject of a favorable determination,
opinion or advisory letter issued by the Internal Revenue Service, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code. No liability has been incurred by the Borrower or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;
 
43

--------------------------------------------------------------------------------


(ii)         Except where failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
 
(iii)        Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, or (C) failed to make a required contribution or payment to a
Multiemployer Plan;
 
(iv)         No Termination Event has occurred or is reasonably expected to
occur;
 
(v)         Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
no proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of the
Borrower, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer
Plan;
 
(vi)        The Borrower represents that it is not (1) an employee benefit plan
subject to ERISA, (2) a plan or account subject to Section 4975 of the Code, (3)
an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code, or (4) a “governmental plan” within the meaning
of ERISA;
 
(l)          The Borrower and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, except to the extent that the
Borrower or any such Subsidiary is diligently contesting any such taxes in good
faith and by appropriate proceedings, and for which adequate reserves for
payment thereof have been established.
 
(m)        No event has occurred or is continuing which constitutes a Default or
an Event of Default, or which constitutes, or which with the passage of time or
giving of notice or both would constitute, a default or event of default by the
Borrower or a Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or a Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefor, where such default could reasonably be expected to result in a
Material Adverse Effect.
 
44

--------------------------------------------------------------------------------


(n)          As of the Closing Date, the Borrower and each of its Subsidiaries
will be Solvent.
 
(o)         As of the Closing Date, the capitalization of the Borrower and each
Significant Subsidiary of the Borrower consists of the Capital Stock,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule II hereto. All such outstanding Capital Stock
has been duly authorized and validly issued and are fully paid and
nonassessable. Except as set forth in the Disclosure Documents, there are no
outstanding warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of, Capital
Stock of the Borrower or any Subsidiary of the Borrower or are otherwise
exercisable by any Person.
 
(p)          The Borrower and each Subsidiary of the Borrower has good and
marketable title to all material assets and other property purported to be owned
by it.
 
(q)          None of the properties or assets of the Borrower or any of its
Subsidiaries is subject to any Lien, except Permitted Liens.
 
(r)          All written information, reports and other papers and data produced
by or on behalf of the Borrower and furnished to the Administrative Agent and
the Lenders in connection with the matters covered by this Agreement were, at
the time the same were so furnished, complete and correct in all material
respects. No document furnished or written statement made to the Administrative
Agent or the Lenders by the Borrower in connection with the negotiation,
preparation or execution of this Agreement or any other Loan Documents contains
or will contain any untrue statement of a fact material to the creditworthiness
of the Borrower or its Subsidiaries or omits or will omit to state a fact
necessary in order to make the statements contained therein not misleading.
 
(s)          [Reserved]
 
(t)           [Reserved]
 
(u)          None of the Borrower, any Subsidiary, or any Affiliate of the
Borrower: (i) is a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws or Sanctions.
The Lenders hereby notify the Borrower that pursuant to the requirements of the
Patriot Act, they are required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lenders to identify the
Borrower in accordance with the Patriot Act.
 
(v)         Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, all
properties now or in the past owned, leased or operated by the Borrower and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws.
 
45

--------------------------------------------------------------------------------


(w)        Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, the Borrower and each Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof.
 
(x)         Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, neither
the Borrower nor any Subsidiary thereof has received any written or verbal
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened.
 
(y)         Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, to the
knowledge of the Borrower and its Subsidiaries, Hazardous Materials have not
been disposed of, on or transported to or from the properties now or in the past
owned, leased or operated by the Borrower or any Subsidiary thereof in violation
of, or in a manner or to a location which could give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Laws.
 
(z)         Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, no
judicial proceedings or governmental or administrative action is pending, or, to
the knowledge of the Borrower, threatened, under any Environmental Law to which
the Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
(aa)       Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, there has been
no release, or to the Borrower’s knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.
 
46

--------------------------------------------------------------------------------


(bb)        The Borrower is not an Affected Financial Institution.
 
ARTICLE V
 
COVENANTS OF THE COMPANY
 
SECTION 5.01          Affirmative Covenants.
 
Until the Obligations have been finally and indefeasibly paid and satisfied in
full and the Commitments terminated, the Borrower will, and will cause each of
its Subsidiaries, to:
 
(a)          Preservation of Existence, Etc. Preserve and maintain its corporate
or company, as applicable, existence, material rights (statutory and otherwise)
and franchises, and take such other action as may be necessary or advisable to
preserve and maintain its right to conduct its business in the states where it
shall be conducting its business, except where failure to do so does not result
in, or could not reasonably be expected to have, a Material Adverse Effect.
 
(b)          Maintenance of Properties, Etc. Maintain good and marketable title
to all of its properties which are used or useful in the conduct of its
business, and preserve, maintain, develop and operate in substantial conformity
with all laws and material contractual obligations, all such properties in good
working order and condition, ordinary wear and tear excepted, except where such
failure would not result in a Material Adverse Effect.
 
(c)         Ownership. Cause the Borrower to own, directly or indirectly, at all
times 100% of the Capital Stock having voting rights of South Jersey Gas and
Elizabethtown.
 
(d)         Compliance with Material Contractual Obligations, Laws, Etc. Comply
with the requirements of all material contractual obligations and all applicable
laws, rules, regulations and orders, the failure to comply with which could
reasonably be expected to result in a Material Adverse Effect, such compliance
to include, without limitation, paying before the same become delinquent all
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent diligently contested in good faith and by appropriate
proceedings and for which adequate reserves for the payment thereof have been
established, and complying with the requirements of all applicable Environmental
Laws, and other health and safety matters.
 
(e)         Insurance. Maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or similar businesses and
similarly situated.
 
(f)          Visitation Rights; Keeping of Books. At any reasonable time and
from time to time, upon reasonable advance notice, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective officers or directors and with their
respective independent certified public accountants and keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and liabilities of the Borrower in
accordance with GAAP, consistent with the procedures applied in the preparation
of the financial statements referred to in Section 4.01(f) hereof.
 
47

--------------------------------------------------------------------------------


(g)         Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.
 
(h)        Use of Proceeds. Use the proceeds of the Loans solely for (i) general
corporate purposes, including, without limitation, the repayment of debt or
financing of capital expenditures and (ii) working capital for the Borrower, its
Subsidiaries or its Affiliates.
 
(i)           Loan Documents. Perform and comply in all material respects with
each of the provisions of each Loan Document to which it is a party.
 
(j)          Risk Management. Perform and comply in all material respects, and
require its Subsidiaries to perform and comply in all material respects, with
any risk management policies developed by the Borrower, including such policies,
if applicable, related to (i) the retail and wholesale inventory distribution
and trading procedures and (ii) dollar and volume limits.
 
(k)          [Reserved]
 
(l)           [Reserved]
 
(m)         Compliance with Sanctions and Anti-Corruption Laws. Comply with any
obligations that it may have under any Anti-Corruption Laws and maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. In the event that
the Borrower becomes aware that it is not in compliance with any applicable
Sanctions or Anti-Corruption Laws, the Borrower shall notify the Administrative
Agent and diligently take all actions required thereunder to become compliant.
 
(n)       Further Assurances. At the expense of the Borrower, promptly execute
and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further actions,
that may be reasonably necessary or that the Required Lenders through the
Administrative Agent may reasonably request, to enable the Lenders and the
Administrative Agent to enforce the terms and provisions of this Agreement and
the other Loan Documents and to exercise their rights and remedies hereunder and
thereunder. In addition, the Borrower will use all reasonable efforts to duly
obtain Governmental Actions required from time to time on or prior to such date
as the same may become legally required, and thereafter to maintain all such
Governmental Actions in full force and effect, except where such failure would
not result in a Material Adverse Effect.
 
48

--------------------------------------------------------------------------------


(o)        Compliance with ERISA. (i) Except where the failure to so comply
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (x) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (y) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (z) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (zz) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (ii) furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.
 
(p)         Environmental Notices. The Borrower shall furnish to the
Administrative Agent, on behalf of the Lenders prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting its properties
or, to the extent the Borrower has actual notice thereof, any adjacent property,
and all facts, events or conditions that could lead to any of the foregoing;
provided that the Borrower shall not be required to give such notice unless it
reasonably believes that any of the foregoing, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(q)        Environmental Matters. Except where it could not reasonably be
expected to have a Material Adverse Effect, the Borrower will not use, produce,
manufacture, process, generate, store, dispose of, manage at, or ship or
transport to or from its properties any Hazardous Materials other than as
disclosed to the Lenders in writing at or prior to the Closing Date except for
(i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(r)         Environmental Release. Upon becoming aware of the occurrence of an
Environmental Release that could reasonably be expected to have a Material
Adverse Effect, the promptly investigate the extent thereof, and comply in all
material respects with all applicable Federal, state and local statutes, rules,
regulations, orders and other provisions of law relating to Hazardous Materials,
air emissions, water discharge, noise emission and liquid disposal, and other
environmental, health and safety matters, other than those the noncompliance
with which would not have a Material Adverse Effect.
 
SECTION 5.02            Negative Covenants.
 
Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, the Borrower will not, and
will not cause or permit any of its Subsidiaries, to:
 
(a)          Liens, Etc. Except as permitted in Section 5.02(c), create, incur,
assume, or suffer to exist any Lien other than Permitted Liens.
 
(b)          Indebtedness. Create or suffer, or permit to exist, any
Indebtedness except for Permitted Indebtedness.
 
49

--------------------------------------------------------------------------------


(c)         Obligation to Ratably Secure. Except as permitted by Section
5.02(a), create or suffer to exist any Lien other than a Permitted Lien, in each
case to secure or provide for the payment of Indebtedness, unless, on or prior
to the date thereof, the Borrower shall have (i) pursuant to documentation
reasonably satisfactory to the Administrative Agent and Required Lenders,
equally and ratably secured the Obligations of the Borrower under this Agreement
by a Lien acceptable to the Administrative Agent and Required Lenders, and (ii)
caused the creditor or creditors, as the case may be, in respect of such
Indebtedness to have entered into an intercreditor agreement in form, scope and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.
 
(d)          Mergers, Etc. Merge or consolidate with or into any Person, except
that (i) any Subsidiary of the Borrower may merge or consolidate with or into,
any other Wholly Owned Subsidiary of the Borrower and (ii) any Subsidiary of the
Borrower may merge or consolidate with and into the Borrower; provided, that the
Borrower is the surviving corporation; provided, further, that in each case,
immediately after giving effect to such proposed transaction, no Event of
Default or Default would exist.
 
(e)         Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise
convey or dispose of assets (whether now owned or hereafter acquired), except
for (i) dispositions of capital assets in the ordinary course of business as
presently conducted and (ii) other dispositions by the Borrower and its
Consolidated Subsidiaries; provided that at the time of such disposition, the
aggregate book value of all assets disposed of in reliance on this subclause
(ii) (after giving effect to such disposition) after the Closing Date shall not
exceed an amount equal to 10% of Consolidated assets of the Borrower and its
Consolidated Subsidiaries as of the most recently ended fiscal quarter or fiscal
year, as applicable.
 
(f)          Restricted Investments. Make or permit to exist any Investments,
loans or advances to, or acquire any assets or property of any other Person,
except for Permitted Investments.
 
(g)        New Business. Enter into any business, in any material respect, which
is not similar or reasonably related to the Borrower’s and its Subsidiaries’
business as of the Closing Date.
 
(h)         Distributions. Pay any dividends on or make any other distributions
in respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock; provided, that (i) any Subsidiary of the Borrower may pay regularly
scheduled dividends or make other distributions to the Borrower; and (ii) if no
Default or Event of Default exists or would result therefrom, the Borrower may
pay distributions or dividends in either cash or its Capital Stock or may redeem
or otherwise acquire its Capital Stock.
 
(i)        Constituent Documents, Etc. Change in any material respect the nature
of its certificate of incorporation, by-laws, or other similar documents, or
accounting policies or accounting practices (except as required or permitted by
the Financial Accounting Standards Board or GAAP).
 
(j)           Fiscal Year. Change its fiscal year.
 
50

--------------------------------------------------------------------------------


(k)         Use of Proceeds. Request any Loan, or use the proceeds of any Loan,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.
 
SECTION 5.03            Reporting Requirements.
 
So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will provide to the Administrative Agent:
 
(a)          as soon as available and in any event within sixty (60) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal quarter and consolidated
and consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such fiscal quarter, all
in reasonable detail and duly certified by the chief financial officer or the
treasurer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower and its Consolidated Subsidiaries as at such
date and the results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such date, except for normal year-end
adjustments, all in accordance with GAAP consistently applied (for purposes
hereof delivery of the Borrower’s appropriately completed Form 10-Q will be
sufficient in lieu of delivery of such consolidated and consolidating balance
sheet and consolidated and consolidating statements of income, retained earnings
and cash flows), together with a Compliance Certificate, in the form of Exhibit
F, of the chief financial officer or the treasurer of the Borrower (A)
demonstrating and certifying compliance by the Borrower with the covenant set
forth in Section 5.04 and (B) stating that no Event of Default or Default has
occurred and is continuing or, if an Event of Default or Default has occurred
and is continuing, a statement as to the nature thereof and the action which the
Borrower has taken and proposes to take with respect thereto;
 
(b)         as soon as available and in any event within one hundred five (105)
days after the end of each fiscal year of the Borrower, a copy of the annual
report for such fiscal year for the Borrower and its Consolidated Subsidiaries,
containing consolidated and consolidating financial statements for such year
certified by, and accompanied by an unqualified opinion of, independent public
accountants reasonably acceptable to the Administrative Agent (for purposes
hereof, delivery of the Borrower’s appropriately completed Form 10-K will be
sufficient in lieu of delivery of such financial statements), together with a
Compliance Certificate, in the form of Exhibit F, of the chief financial officer
or the treasurer of the Borrower (A) demonstrating and certifying compliance by
the Borrower with the covenant set forth in Section 5.04 and (B) stating that no
Event of Default or Default has occurred and is continuing or, if an Event of
Default or Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Borrower has taken and proposes to take with
respect thereto;
 
51

--------------------------------------------------------------------------------


(c)        as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Default known to the Borrower, a
statement of the chief financial officer or treasurer of the Borrower setting
forth details of such Event of Default or Default and the action which the
Borrower has taken and proposes to take with respect thereto;
 
(d)         upon the Borrower obtaining knowledge of the following, the Borrower
will give written notice to the Administrative Agent promptly (and in any event
within ten Business Days) of any of the following: (i) any unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA and (iv) the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;
 
(e)        as soon as possible and in any event within five (5) days after the
Borrower becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (A) of the type described in Section 4.01(e) or (B)
for which the Administrative Agent or the Lenders will be entitled to indemnity
under Section 8.05;
 
(f)           as soon as possible and in any event within five (5) days after
the sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;
 
(g)         as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request; and
 
(h)         from time to time and promptly upon each request, information with
respect to the Borrower as a Lender may reasonably request in order to comply
with the applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.
 
Information required to be delivered pursuant to this Section 5.03 shall be
deemed to have been delivered if such information shall have been posted by the
Borrower on an Intralinks, SyndTrak or similar site to which the Administrative
Agent has been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov and the Borrower shall
have notified the Administrative Agent of the availability of all Form 10-Q and
Form 10-K reports; provided that, if requested by the Administrative Agent or
any Lender, the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender. Information required to be delivered
pursuant to this Section 5.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.
 
52

--------------------------------------------------------------------------------


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder that have been approved by
the Borrower in writing including via electronic transmission (collectively,
“Informational Materials”) by posting the Informational Materials on IntraLinks,
SyndTrak or another similar electronic means and (b) certain prospective Lenders
(“Public Lenders”) may not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to the Borrower or its Affiliates or any of their respective securities,
and who may be engaged in investment and other market-related activities with
respect to such entities’ securities. Lenders will assume that all Informational
Materials, other than publicly available Informational Materials filed pursuant
to the Exchange Act or posted on Borrower’s website, include MNPI. The Borrower
hereby agrees that in the event any Informational Materials will not contain
MNPI, Borrower will notify Administrative Agent in writing (except with respect
to Informational Materials filed pursuant to the Exchange Act, or posted on
Borrower’s website, which shall be deemed public) and the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Informational Materials as not containing any MNPI (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Informational Materials constitute Information, such Information
shall be treated as set forth in Section 8.16 hereof). Before distribution of
any Informational Materials (a) to prospective Private Lenders, the Borrower
shall provide the Administrative Agent with written authorization (including
email) authorizing the dissemination of the Informational Materials and (b) to
prospective Public Lenders, the Borrower shall provide the Administrative Agent
with written authorization (including email) authorizing the dissemination of
the Informational Materials and confirming, to the Borrower’s knowledge, the
absence of MNPI therefrom.
 
SECTION 5.04            Financial Covenants.
 
So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, maintain at the end of each fiscal quarter a ratio of
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
(solely with respect to Pre-Funded Acquisition Debt, calculated net of the
proceeds thereof held as cash and cash equivalents held on the balance sheet of
the Borrower and its Subsidiaries) to Consolidated Total Capitalization of not
more than 0.70 to 1.0.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01            Events of Default.
 
Each of the following events should they occur and be continuing shall
constitute an “Event of Default”:
 
53

--------------------------------------------------------------------------------


(a)         The Borrower shall fail to pay (i) any amount of principal on a Loan
when the same becomes due and payable or (ii) any interest, fees or any other
amount payable hereunder within five (5) Business Days of when the same becomes
due and payable; or
 
(b)         Any representation or warranty made by or on behalf of the Borrower
or any Subsidiary in this Agreement or any other Loan Document or by or on
behalf of the Borrower or any Subsidiary (or any of their officers) in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
 
(c)          The Borrower shall fail (i) to perform or observe any term,
covenant or agreement contained in Section 5.01(a), (c), (e), (g), (h), (i) or
(j), Section 5.02 (other than subsection (i)), Section 5.03, or Section 5.04, or
(ii) to perform or observe any other term, covenant or agreement contained in
this Agreement (other than obligations specifically set forth elsewhere in this
Section 6.01) on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement, shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
 
(d)       The Borrower or any Significant Subsidiary thereof shall fail to pay
any principal of or premium or interest on any Indebtedness (other than
Indebtedness incurred under this Agreement) thereof in the aggregate (for all
such Persons) in excess of $25,000,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause the acceleration of, the maturity of such Indebtedness; or
any such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; or
 
(e)          The Borrower or any Significant Subsidiary thereof shall (i)
generally not pay its debts as such debts become due, or (ii) admit in writing
its inability to pay its debts generally, or (iii) make a general assignment for
the benefit of creditors, or (iv) any case or proceeding shall be commenced by
or against the Borrower or a Significant Subsidiary thereof seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any Debtor Relief Laws, or seeking the entry of an order
for relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding commenced against it (but not commenced by it), such
proceeding shall remain undismissed or unstayed for a period of forty-five (45)
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur or the Borrower or a Significant
Subsidiary thereof shall consent to or acquiesce in any such proceeding; or the
Borrower or a Significant Subsidiary thereof shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
 
54

--------------------------------------------------------------------------------


(f)        Any judgments or orders for the payment of money in excess of
$25,000,000 (in the aggregate for all such Persons) shall be rendered against
the Borrower or any Significant Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment or
order or (ii) there shall be any period of ten (10) consecutive days during
which a stay of enforcement of any such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(g)          The obligations of the Borrower or any Subsidiary under this
Agreement or any other Loan Document shall become unenforceable, or the Borrower
or any Subsidiary, or any court or governmental or regulatory body having
jurisdiction over the Borrower or any Subsidiary, shall so assert in writing or
the Borrower or any Subsidiary shall contest in any manner the validity or
enforceability thereof; or
 
(h)          The occurrence of a Termination Event; or
 
(i)          Any Governmental Action shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders and the Administrative Agent; or
 
(j)           An “Event of Default” or “Default” under the SJG Credit Agreement
or the Elizabethtown Credit Agreement; or
 
(k)          A Change in Control shall occur.
 
SECTION 6.02            Upon an Event of Default.
 
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a)        Acceleration; Termination of Credit Facility. (i) Declare the
principal of and interest on the Loans, the Notes and the other Obligations
(except for Hedging Obligations, which shall be governed by the terms and
conditions of the documents controlling such obligations) at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement, to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived, anything in this
Agreement to the contrary notwithstanding, and (ii) terminate the Commitments
and any right of the Borrower to request Loans hereunder; provided, that upon
the occurrence of an Event of Default specified in Section 6.01(e), the
Commitments shall be automatically terminated and all Obligations (except for
Hedging Obligations, which shall be governed by the terms and conditions of the
documents controlling such obligations) shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding.
 
55

--------------------------------------------------------------------------------


SECTION 6.03            Application of Funds.
 
After the exercise of remedies provided for in Section 6.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 6.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.08(e), 2.10 and 2.13) payable to the Administrative Agent in its
capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Sections 2.08(e), 2.10 and 2.13),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
SECTION 6.04            Rights and Remedies Cumulative; Non-Waiver; Etc.
 
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Default or Event of
Default.
 
56

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 6.02 for the benefit of all the Lenders; provided that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 8.04
(subject to the terms of Section 2.12), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 6.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.12, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
SECTION 7.01            Appointment and Authority.
 
Each of the Lenders hereby irrevocably designates and appoints PNC Bank to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
SECTION 7.02            Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
SECTION 7.03            Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
 
57

--------------------------------------------------------------------------------


(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01 or Section 6.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
58

--------------------------------------------------------------------------------


SECTION 7.04            Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
SECTION 7.05            Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the facilities created under this Agreement as well as activities as Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
 
SECTION 7.06            Resignation of Administrative Agent.
 
(a)       The Administrative Agent may at any time give notice of its
resignation to the Lenders  and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective on
the Resignation Effective Date and (1) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments owed to the retiring Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than any rights to indemnity payments owed to the retiring (or retired)
Administrative Agent), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 8.05 and 8.07 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent or continues to hold collateral security.
 
59

--------------------------------------------------------------------------------


SECTION 7.07            Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
SECTION 7.08            No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, joint book runners, lead manager, arrangers,
lead arrangers or co-arrangers listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
 
SECTION 7.09            Administrative Agent May File Proof of Claim.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceeding; and
 
60

--------------------------------------------------------------------------------


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
SECTION 7.10            Certain ERISA Matters.
 
(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement;
 
(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
 
(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
 
61

--------------------------------------------------------------------------------


(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)         In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01            Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such waiver and no such amendment, supplement or
modification shall (a) postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby, (b) reduce
the principal of, or the rate of interest specified herein on, any Loan, or
(subject to the second proviso to this Section 8.01) any interest, fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby (except that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate), (c) extend or increase the amount of any Lender’s Commitment (or
reinstate any Commitment terminated pursuant to Section 6.02) without the
written consent of such Lender, (d) amend, modify or waive any provision of this
Section 8.01 or Section 8.09(d) or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Lenders, (e) change Section 6.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of all of the Lenders, (f) amend, modify or waive
any provision of Article VII or otherwise affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document without the
written consent of the Administrative Agent or (g) waive, modify or eliminate
any of the conditions precedent specified in Section 3.01, in each case without
the written consent of all the Lenders; provided further, that (i) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, and (ii) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
 
62

--------------------------------------------------------------------------------


SECTION 8.02            Notices, Etc.
 
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for hereunder shall be in
writing (including telegraphic communication) and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 
The Borrower:
 
South Jersey Industries, Inc.
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention: Cielo Hernandez
Facsimile No.: (609) 561-8225
 
With a copy to:
 
Cozen O’Connor
The Atrium
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention: Richard J. Busis, Esq.
Facsimile No.: (215) 665-2013


63

--------------------------------------------------------------------------------


The Administrative Agent:


PNC Bank, National Association
as Administrative Agent
Mail Stop: P7-PFSC-04-I
500 First Avenue
Pittsburgh, PA 15219
Attention: Benjamin Galloway, Agency Services
Facsimile No.: (412) 762-8672


With a copy to:
McGuireWoods LLP
201 North Tryon Street
Suite 3000
Charlotte, NC 28202-2146
Attention: Steven Ritchie, Esq.
Facsimile No.: (704) 805-5025


If to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
 
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.


(c)          Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
64

--------------------------------------------------------------------------------


(d)         The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Informational Materials available to the Lenders by
posting the Informational Materials on the Platform. The Platform is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the accuracy or completeness of the Informational Materials or the adequacy of
the Platform, and expressly disclaim liability for errors or omissions in the
Informational Materials. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Informational Materials or the Platform. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through the Internet (including, without
limitation, the Platform), except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party; provided that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).
 
SECTION 8.03            No Waiver; Remedies.
 
No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
SECTION 8.04            Set-off.
 
(a)          If an Event of Default shall have occurred and be continuing, the
Administrative Agent, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the Obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Administrative Agent, such Lender or any such Affiliate,
irrespective of whether or not the Administrative Agent, such Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of the Administrative
Agent, such Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
65

--------------------------------------------------------------------------------


(b)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)          the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
66

--------------------------------------------------------------------------------


SECTION 8.05            Indemnification.
 
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related reasonable out-of-pocket expenses (and shall pay or
reimburse any such Indemnitee for including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary thereof, or any Environmental Claim related in any way to the
Borrower or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by the U.S. Department
of the Treasury’s Office of Foreign Assets Control), investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of an Indemnitee or (y) result from a claim
brought by the Borrower or any Subsidiary thereof against an Indemnitee or any
controlled Affiliate or other Related Party of such Indemnitee directly involved
in the with the transactions contemplated by this Agreement for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any Related Party thereof, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or against any Related Party acting for the Administrative
Agent (or any such sub-agent) in connection with such capacity. The obligations
of the Lenders under this paragraph are subject to the provisions of Section
2.12.
 
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby. In
addition, and without limitation of the indemnity provided in this Section, the
Administrative Agent and each Lender agree not to assert any claim against the
Borrower on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, or the transactions
contemplated hereby or thereby.
 
67

--------------------------------------------------------------------------------


All amounts due under this Section 8.05 shall be payable promptly after demand
therefor. Nothing in this Section 8.05 is intended to limit the Borrower’s
obligations contained in Article II. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the indemnities and obligations of
the Borrower contained in this Section 8.05 shall survive the payment in full of
amounts payable pursuant to Article II and the termination of the Commitments.
 
SECTION 8.06            [Reserved]
 
SECTION 8.07           Costs, Expenses and Taxes.
 
The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement, the Loans and any other documents which may be
delivered in connection with this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent incurred in connection with the preparation and negotiation of this
Agreement, the Loans and any document delivered in connection therewith and all
reasonable costs and expenses incurred by the Administrative Agent (and, in the
case of clause (ii) or (iii) below, any Lender) (including reasonable fees and
out of pocket expenses of counsel) in connection with (i) with the use of
Intralinks Inc., SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (ii) any and all amounts which the
Administrative Agent or any Lender has paid relative to the Administrative
Agent’s or such Lender’s curing of any Event of Default resulting from the acts
or omissions of the Borrower under this Agreement or any other Loan Document,
(iii) the enforcement of, or protection of rights under, this Agreement or any
other Loan Document (whether through negotiations, legal proceedings or
otherwise) or (iv) any waivers or consents or amendments to or in respect of
this Agreement, the other Loan Documents or the Loans requested by the Borrower.
In addition, the Borrower shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of this Agreement, the Loans or any of such other
documents, and agree to save the Administrative Agent and the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees. Without prejudice to the
survival of any other agreement of the Borrower hereunder, the agreements and
obligations of the Borrower, the Administrative Agent and the Lenders contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.
 
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), or any Related Party thereof, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such or against any Related Party acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.12.  All amounts due under this Section 8.07 shall be
payable not later than ten (10) days after demand therefor.
 
68

--------------------------------------------------------------------------------


SECTION 8.08            [Reserved]
 
SECTION 8.09            Benefit of Agreement.
 
(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
 
69

--------------------------------------------------------------------------------


(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
 
(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
(A)        the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
 
(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
 
(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.
 
(v)          No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)         No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).
 
70

--------------------------------------------------------------------------------


(vii)        In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.08, 2.10, 2.13, 2.14, 8.05 and 8.07 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a Person
specified in paragraph (b)(vi) of this Section or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void).
 
(c)        Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Pittsburgh, Pennsylvania, a copy of each Assignment and Assumption delivered to
it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.
 
71

--------------------------------------------------------------------------------


(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Sections 8.05
and 8.07 with respect to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
8.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.08,
2.13 and 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.04(a) as though it were a Lender; provided that such Participant
agrees to be subject to Section 8.04(b) as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.13 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 2.13 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.13
as though it were a Lender.
 
72

--------------------------------------------------------------------------------


(f)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 8.10            Severability.
 
Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
 
SECTION 8.11            Governing Law.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
SECTION 8.12            Headings.
 
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
 
SECTION 8.13            Submission To Jurisdiction; Waivers.
 
The Borrower hereby irrevocably and unconditionally:
 
(a)          agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof, and submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such State court or, to the fullest extent permitted by
Applicable Law, in such federal court;
 
(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 8.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and
 
(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.
 
73

--------------------------------------------------------------------------------


This Section 8.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.
 
SECTION 8.14            Acknowledgments.
 
The Borrower hereby acknowledges:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)         neither the Administrative Agent nor any Lender has a fiduciary
relationship to the Borrower, and the relationship between the Administrative
Agent and any Lender, on the one hand, and the Borrower on the other hand, is
solely that of debtor and creditor; and
 
(c)          no joint venture exists between the Borrower and the Administrative
Agent or any Lender.
 
SECTION 8.15           Waivers of Jury Trial.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. THIS
SECTION 8.15 SHALL NOT BE CONSTRUED TO CONFER A BENEFIT UPON, OR GRANT A RIGHT
OR PRIVILEGE TO, ANY PERSON OTHER THAN THE PARTIES HERETO.
 
74

--------------------------------------------------------------------------------


SECTION 8.16           Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) and use it only for
purposes of this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, or for any other reason relating to this
Agreement, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives for the purpose of evaluating,
negotiating or entering into transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or any legal, judicial,
administrative or other compulsory process, (d) to any other party hereto, (e)
in connection with the exercise of any remedies under this Agreement or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) with the consent of the Borrower, (h) to
Thomson Reuters, other bank market data collectors and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower and such source is not known by the Person receiving such
Information to be in violation of this Section 8.16 or (j) to governmental
regulatory authorities in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems necessary for the mitigation of claims by those authorities
against the Administrative Agent or such Lender or any of its subsidiaries or
affiliates or (k) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement. For purposes of this Section, “Information”
means all information received from or on behalf of the Borrower or any
Subsidiary thereof relating to the Borrower or any Subsidiary thereof or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis without
breach of this Section 8.16 prior to disclosure by the Borrower or any
Subsidiary thereof; provided that, in the case of information received from the
Borrower or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and Participants shall promptly
notify the Borrower of its receipt of any subpoena or similar process or
authority, unless prohibited therefrom by the issuing Person.  The
confidentiality obligations applicable to the Administrative Agent and the
Lenders in this Section 8.16 shall supersede any confidentiality obligations
applicable to such parties in the Commitment Letter dated March 20, 2020 between
the Borrower and the Commitment Parties (as defined therein).
 
SECTION 8.17           Counterparts; Integration; Effectiveness; Electronic
Execution.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or any Arranger, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
75

--------------------------------------------------------------------------------


The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
SECTION 8.18            Reversal of Payments.
 
To the extent the Borrower makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of any collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Obligations
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if such payment or proceeds had not been received by the
Administrative Agent.
 
SECTION 8.19            No Advisory or Fiduciary Responsibility.
 
(a)        In connection with all aspects of each transaction contemplated
hereby, the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent, the Arrangers, and the
Lenders on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers, and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or Lenders has any obligation to the Borrower or any of its Affiliates
with respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Administrative Agent, the Arrangers, and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Arrangers or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers, and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.
 
76

--------------------------------------------------------------------------------


(b)          The Borrower acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, the Borrower or any of its Affiliates or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under this Agreement) and without any duty to account therefor
to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept fees
and other consideration from the Borrower or any Affiliate thereof for services
in connection with this Agreement or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.
 
SECTION 8.20            Acknowledgment and Consent to Bail-In of Affected
Financial Institutions.
 
Solely to the extent any Lender that is an Affected Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.
 
77

--------------------------------------------------------------------------------


SECTION 8.21            Acknowledgement Regarding Any Supported QFCs.
 
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any swap contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
 
(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
 
(b)          As used in this Section 8.21, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
[SIGNATURE PAGES FOLLOW]
 
78

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
SOUTH JERSEY INDUSTRIES, INC.
         
By:
/s/ Cielo Hernandez
     
Name: Cielo Hernandez
     
Title: Chief Financial Officer
 



TERM LOAN AGREEMENT
Signature Page



--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION
   
as a Administrative Agent
         
By:
/s/ Alex Rolfe
     
Name: Alex Rolfe
     
Title: Vice President
 



TERM LOAN AGREEMENT
Signature Page



--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION
   
as a Lender
         
By:
/s/ Alex Rolfe
     
Name: Alex Rolfe
     
Title: Vice President
 



TERM LOAN AGREEMENT
Signature Page



--------------------------------------------------------------------------------



 
KEYBANK NATIONAL ASSOCIATION,
   
as a Lender
         
By:
/s/ Renee M. Bonnell
     
Name: Renee M. Bonnell
     
Title:  Senior Vice President
 






--------------------------------------------------------------------------------